White, P. J.
The indictment in this case charges that “ J. D. Long, in the county of Walker in the said State, on the fifth day of January in the year of our Lord eighteen hundred and eighty, did then and there have in his possession a mould adapted for making coin, with the intention of committing the offense of counterfeiting, and Avith the intent to use said mould for the purpose of counterfeiting the silver coin of the United States of the value and denomination of one dollar,” etc. This indictment was brought under an article of the Penal Code which reads thus: “If any person, with the intention of committing the offense of counterfeiting, or of aiding therein, shall make or repair, or shall have in his possession any die, mould, or othei instrument whatever, designed or adapted or usually employed for making coin, or shall prepare or have in his possession any base metal prepared for coinage, with intent that the same may be used for the purpose of counterfeiting, he shall be punished by imprisonment in the penitentiary not less than two years nor more than five years.” Penal Code, art. 464.
In the motion in arrest of judgment, the indictment was controverted as to its sufficiency in the description of the offense because it failed to allege the ingredients, elements, or constituents of the crime of counterfeiting, which is defined in the statute as follows, viz.: “He is guilty of counterfeiting who makes, in the semblance of *195true gold or silver coin, any coin of whatever denomination, having in its composition a less proportion of the precious metal of which the true coin intended to be imitated is composed than is contained in such true coin, with the intent that the same should be passed in this State or elsewhere.” Penal Code, art. 459.
It will be seen that the indictment follows the language of the particular article (art. 464) upon which it is based. As a general rule this is all that is required in testing its sufficiency. Clark’s Cr. Laws of Texas, p. 420 and note. But it is contended that this is not sufficient. We are inclined to believe otherwise. We do not think the pleader was required to aver in the indictment the constituents of counterfeiting. Defendant was not charged with counterfeiting. There is no analogy, as is claimed by defendant’s counsel, between this and the crime of burglary. In the latter it is necessary not only to charge the burglarious entry but the particular felony also which the party intended to commit, because simply to charge that the entry was to commit a felony would not sufficiently and certainly apprise the defendant of what he was called upon to answer. The crime here charged is more nearly allied by analogy to assault with intent to murder; in which case it has never been held that murder should be defined, nor that the indictment should set out the constituents of- that offense. Mastin v. State, 40 Texas, 19.
“According to the rules of pleading it is sufficient in an indictment to pursue the very words of the statute, if by so doing the act in the doing of which the offense consists is fully, directly, and expressly alleged, without any uncertainty or ambiguity.” Bigby v. State, 5 Texas Ct. App. 101; McFain v. State, 41 Texas, 385. At one time a statute in every material respect similar to the one upon which this indictment is founded existed in Massachusetts, and in a case arising under it Ch. J. Shaw says: “The *196object and policy-of the statute we think obvious. It is manifestly so difficult to prove the fact of actually making counterfeit coin, that the statute intended to make-the possession of instruments adapted to counterfeiting, with the criminal intent to use them, or cause or permit-them to be used for that purpose, a crime subject to severe punishment. But the gist of the offense is the criminal intent, and therefore, the fact of the possession of such an instrument being proved, the intent wras rightly left to the jury. , . It (the statute) was intended to declare the possession of any instrument fitted and adapted for counterfeiting a crime if intended to be used for a criminal purpose.” Comm. v. Kent, 6 Metcalf, 221. In that case both the indictment and the statute are set forth, and upon a comparison with the indictment before-us and our statute, it will be found that they differ in no-essential particular. In that case it was held that the statute offense was well stated and charged in the indictment. The indictment in Kent’s case may also be found in 1 Whart. Precedents of Indictments (3d ed.), 353. Under a similar statute in Ohio, Mr. Wharton also furnishes us the form of a valid indictment, which is in no-respect materially different from the one in this case.. 1 Whart: Precedents of Indictments (3d ed.), 325. And so also the Virginia form for an indictment of the same character. 1 Whart. Precedents, 344.
We hold that these authorities are conclusive as to the validity and sufficiency of the indictment, and that the court did not-err in overruling the motion in arrest of judgment upon this ground. •
- A bill of exceptions, was reserved .to- the testimony of the State’s witness, .Goree, establishing the handwriting of Weaver. ■ Weaver was a convict in the penitentiary. Goree had received a letter purporting to have been written by Weaver, and subsequently Weaver spoke to him about the contents of the letter, and admitted that he had *197written it. Ordinarily this would, it seems, have been sufficient to qualify Goree to testify as to the handwriting of Weaver, by comparison, taking this letter as a basis of comparison. For, Mr. Greenleaf says: “ One mode of acquiring a knowledge of handwriting is from having seen letters, bills, or other documents purporting to be the handwriting of the party, and having afterwards presumably communicated with him respecting them, and acted upon them as Iris; the-party having known and acquiesced in such acts fomided upon their supposed genuineness.” 1 Greenl. Ev. § 557; Haynie v. State, 2 Texas Ct. App. 168.
But it is insisted that the admission of Weaver that he wrote the letter to Goree which the latter made the basis for his comparison of the handwriting thereof with the receipt found in possession of the defendant, as evidence was wholly inadmissible because Weaver was a convict, and no testimony or admission of his could be used as •evidence against defendant, his conviction for felony haw ing rendered him infamous and utterly incompetent even to testify under oath. We are of opinion the objection to the testimony was well taken and should have been sustained. The object and purpose of -the law is to render a convicted felon-incompetent to testify in any case. If he cannot testify in person, how can he state facts to others and thereby enable them to testify to matters wholly derived from him? To permit this would be to abrogate the law which, as a part penalty for his -crime, renders him •forever incompetent to testify and forever unworthy of belief. No fact stated by or derived from- him, can, so long as the disability remains, be detailed as testimony by another or used as evidence against a third party for any purpose.
The first bill of exceptions was saved to the testimony of officials of the penitentiary, who stated that certain convicts to whom defendant had access were convicted *198for counterfeiting,— the objection being that the best evidence of that fact would be the record of their conviction. Such ordinarily would be the case. But in this instance we are of opinion that the officials, having these convicts in charge and being charged with then* custody by legal process certifying their conviction, and not being in possession of the record evidence or required by law to have it, could state the offense of which they had been convicted as the same had been certified to them. Besides, the fact of the conviction of these parties for counterfeiting was a mere collateral matter, and only a circumstance in connection with all the other evidence, pertinent to go to the jury in explanation of the fact of defendant’s having counterfeiting materials in his possession, and the probable intent and purpose of his possession.
Nor did the court err in allowing the prosecution to introduce in evidence the receipt found upon the person of defendant, and permitting experts to testify that the composition formed in accordance with the receipt would produce a material used in counterfeiting silver coin.
One ground of the motion for new trial was that one of the jurors, W. O. B. Gillespie, after having been tested upon his voir dire, and though examined as to his bias or prejudice against defendant, had stated that he had none and had formed no conclusion on the question of his guilt or innocence, yet was in fact prejudiced and had formed an opinion against defendant, as was evidenced by a remark made by said juror to two fellow-jurymen before the jury was fully impaneled, to the effect that “he was a bad juror for defendant.” This ground of the motion is supported by the affidavits of the two jurors to whom the remark was made, and also the affidavits of the defendant and his counsel that these facts were unknown to them until after the trial, and further that in accepting the jury the defendant had not exhausted his challenges when it was completed. The State produced the counter-affidavit of *199the juror Gillespie, to the effect that he was not biased or prejudiced against defendant^ and that at the time he qualified himself as a juror he had formed no conclusion as to the guilt or innocence of the accused. It is to be noted, however, that this juror nowhere denies that he made the remark attributed to him, and under the circumstances mentioned by the other two jurors, and no explanation of this fact is attempted.
A defendant in a criminal prosecution is entitled to a fair and impartial jury, and a verdict of conviction, however just, should be above suspicion as to its fairness and entire compatibility with the just and pure administration of the law. Hanks v. State, 21 Texas, 526; Henrie v. State, 41 Texas, 573; Nash v. State, 2 Texas Ct. App. 362. If the remark had not been made, the juror should have so stated; if made, but made in jest, that fact should have been stated in connection with the other facts stated in the affidavit. O’Shields v. State, 55 Ga. 697.
The judgment of the court below is reversed and the cause remanded.

Reversed and remanded.